In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-17-00347-CR
     ___________________________

LAWRENCE EDWARD MCGEE, Appellant

                      V.

          THE STATE OF TEXAS


  On Appeal from the 78th District Court
        Wichita County, Texas
       Trial Court No. 58,044-B


 Before Sudderth, C.J.; Kerr and Birdwell, JJ.
 Memorandum Opinion by Justice Birdwell
                           MEMORANDUM OPINION

      Appellant Lawrence Edward McGee appeals his conviction and his forty-year

sentence for possessing between four and two hundred grams of methamphetamine, a

controlled substance.1 In two issues, he argues that the trial court erred by denying his

motion to suppress. He asserts that the trial court should have suppressed the

methamphetamine evidence because the police’s discovery of the drug resulted from

an illegal detention and an improper warrantless search. We disagree and affirm the

trial court’s judgment.

                                     Background2

      One day in the summer of 2016, David Leonard, a Wichita Falls police officer

who has made approximately one hundred narcotics arrests, received a call asking him

to help fellow police officer Matthew Bailey investigate a burglary of a vehicle. Officer

Bailey had learned that during the burglary, the perpetrator had stolen a Louis Vuitton

bag and an iPad. Officer Bailey had also learned that the iPad was playing an alarm

and was sending out a signal that pinpointed its location at a local hospital.3



      1
       See Tex. Health & Safety Code Ann. § 481.102(6) (West Supp. 2018),
§ 481.115(a), (d) (West 2017).
      2
        The text in the body of this section of the opinion details facts developed
during the pretrial suppression hearing. In footnotes, we will add pertinent facts
arising from testimony at trial.
      3
       Officer Bailey testified at trial that the burglary victim arrived at the hospital
and used an iPhone app to sound the iPad alarm.

                                            2
      Officer Leonard went to the hospital. By the time he arrived, Officer Bailey had

spoken to a hospital security guard and was monitoring McGee and a female as

suspects of the burglary. As McGee and the female left an emergency room, Officer

Leonard detained McGee while Officer Bailey questioned the female. According to

Officer Leonard, the female was holding the bag.4 McGee was wearing loose-fitting

gym shorts that had large pockets.

      Officer Leonard placed handcuffs on McGee 5 and told him that he was going

to frisk him for weapons. He asked McGee whether he had “anything in his pockets

that would hurt or cut anybody.” Near that time, a hospital security guard told Officer

Leonard that he saw a pocket knife clipped to McGee’s right pocket. Officer Leonard

retrieved that knife and asked McGee whether he had any other weapons. McGee said

that he had another knife. 6 Officer Leonard felt the outside of McGee’s left pocket

and could not immediately feel a knife. He continued to frisk McGee, and McGee




      4
       At trial, Officer Bailey testified that as McGee and the female were leaving the
hospital, the female was in a wheelchair, and McGee was holding the bag. Upon the
female’s detention, she acknowledged to Officer Bailey that the bag was stolen.
      5
        Officer Leonard testified at trial that he handcuffed McGee upon Officer
Bailey’s request and that when he did so, he did not know specific facts about the
burglary.
      6
        In the suppression hearing, Officer Leonard testified that McGee said “that
there was [a knife] in his other [left] pocket.” At trial, he testified that McGee did not
specify which pocket the second knife was in.

                                            3
attempted to turn away.7 McGee’s doing so “gave [Officer Leonard] more . . . concern

that . . . [he] needed to get a weapon out of [McGee’s] pocket.”

      Officer Leonard put his hand inside McGee’s left pocket to “secure the knife

that he stated he had.” When he did so, McGee’s pocket “opened up,” and Officer

Leonard saw and felt a plastic baggie “that [he knew] from experience, training[,] and

everything to be a common method of carrying drugs.” Officer Leonard later

explained,

      After checking the outside of his pocket and not . . . quickly identifying
      what would be a pocket knife because he had something else in his
      pocket, I went to go put my hand in his pocket, and in doing so, I was
      able to see the baggie after I already told him that I was going to retrieve
      the knife he said he had.

Officer Leonard took the baggie out of McGee’s left pocket and then took the second

knife out of that pocket. The baggie contained methamphetamine.

      A Wichita County grand jury indicted McGee with possessing between four

and two hundred grams of methamphetamine. Before trial, McGee filed a motion to

suppress evidence concerning the discovery of the methamphetamine. In the motion,

he argued that the police had violated his federal and state constitutional rights by

arresting him without a warrant or probable cause and by searching for and seizing

evidence without a warrant or probable cause.


      7
        The security guard who alerted Officer Leonard to the first knife testified at
trial that as Officer Leonard “went to pat-down the left side of [McGee], [McGee]
kept pulling his leg away.”


                                           4
       The trial court held a pretrial hearing on McGee’s motion to suppress. After

Officer Leonard testified about how he had found the methamphetamine, the trial

court denied the motion to suppress. The court stated on the record that Officer

Leonard’s “safety search was appropriate and that the items that were found during

the safety search were found in a valid and legal way.” The court did not make written

findings of fact or conclusions of law.

       At trial, McGee pleaded not guilty; a jury found him guilty. The trial court

heard evidence on his punishment and sentenced him to forty years’ confinement. He

appealed.

                                 Suppression Ruling

       In two issues, McGee contends that the trial court erred by denying his motion

to suppress. First, he argues that Officer Leonard violated his constitutional rights by

detaining and handcuffing him. Second, he contends that following the detention,

Officer Leonard’s warrantless search and seizure of the methamphetamine was

constitutionally invalid.

Standard of review

       We apply a bifurcated standard to review a trial court’s ruling on a motion to

suppress evidence. Amador v. State, 221 S.W.3d 666, 673 (Tex. Crim. App. 2007);

Guzman v. State, 955 S.W.2d 85, 89 (Tex. Crim. App. 1997). In reviewing the trial

court’s decision, we do not engage in our own factual review. Romero v. State, 800
S.W.2d 539, 543 (Tex. Crim. App. 1990); Best v. State, 118 S.W.3d 857, 861 (Tex.

                                           5
App.—Fort Worth 2003, no pet.). The trial judge is the sole judge of the witnesses’

credibility and the weight to be given their testimony. Wiede v. State, 214 S.W.3d 17,

24–25 (Tex. Crim. App. 2007). Therefore, we defer almost totally to the trial court’s

rulings on (1) questions of historical fact, even if the trial court determined those facts

on a basis other than evaluating credibility and demeanor, and (2) application-of-law-

to-fact questions that turn on evaluating credibility and demeanor. Amador, 221
S.W.3d at 673; Montanez v. State, 195 S.W.3d 101, 108–09 (Tex. Crim. App. 2006);

Johnson v. State, 68 S.W.3d 644, 652–53 (Tex. Crim. App. 2002). But when application-

of-law-to-fact questions do not turn on the witnesses’ credibility and demeanor, we

review the trial court’s rulings on those questions de novo. Amador, 221 S.W.3d at

673; Estrada v. State, 154 S.W.3d 604, 607 (Tex. Crim. App. 2005); Johnson, 68 S.W.3d

at 652–53.

       Stated another way, when reviewing the trial court’s ruling on a suppression

motion, we must view the evidence in the light most favorable to the ruling. Wiede,
214 S.W.3d at 24; State v. Kelly, 204 S.W.3d 808, 818 (Tex. Crim. App. 2006). When the

trial court does not make explicit fact findings, we imply the necessary fact findings

that would support the trial court’s ruling if the evidence, viewed in the light most

favorable to the trial court’s ruling, supports those findings. State v. Garcia-Cantu, 253
S.W.3d 236, 241 (Tex. Crim. App. 2008); see Wiede, 214 S.W.3d at 25. We then review

the trial court’s legal ruling de novo unless the implied fact findings supported by the

record are also dispositive of the legal ruling. Kelly, 204 S.W.3d at 819.

                                             6
General search and seizure principles

      The Fourth Amendment protects persons against unreasonable searches and

seizures by government officials. 8 U.S. Const. amend. IV; Wiede, 214 S.W.3d at 24. To

suppress evidence because of an alleged Fourth Amendment violation, the defendant

bears the initial burden of producing evidence that rebuts the presumption of proper

police conduct. Amador, 221 S.W.3d at 672; see Young v. State, 283 S.W.3d 854, 872

(Tex. Crim. App.), cert. denied, 558 U.S. 1093 (2009). A defendant satisfies this burden

by establishing that a search or seizure occurred without a warrant. Amador, 221
S.W.3d at 672. Once the defendant makes this showing, the burden of proof shifts to

the State, which must then establish that the search or seizure was nonetheless

reasonable. Id. at 672–73; Torres v. State, 182 S.W.3d 899, 902 (Tex. Crim. App. 2005);

Ford v. State, 158 S.W.3d 488, 492 (Tex. Crim. App. 2005).

McGee’s detention

      In his first issue, McGee challenges Officer Leonard’s detaining and

handcuffing him as he was leaving the hospital. The State contends that the detention

was constitutionally valid because Officer Leonard reasonably suspected that McGee

had engaged in criminal activity.


      8
       McGee relies on the Fourth Amendment and also cites a similar Texas
constitutional provision. See Tex. Const. art. I, § 9. McGee does not argue that the
Texas constitution provides greater rights than the Fourth Amendment, so we will not
analyze McGee’s Texas constitutional argument independently. See Merrick v. State,
Nos. 02-17-00035-CR, 02-17-00036-CR, 2018 WL 651375, at *4 (Tex. App.—Fort
Worth Feb. 1, 2018, pet. ref’d).

                                           7
       A warrantless temporary detention of an individual by a police officer that

amounts to less than an arrest is reasonable and constitutionally permitted if the

officer reasonably suspects the individual of criminal activity. Terry v. Ohio, 392 U.S. 1,

21, 88 S. Ct. 1868, 1880 (1968); Carmouche v. State, 10 S.W.3d 323, 328 (Tex. Crim.

App. 2000). Reasonable suspicion exists when, based on the totality of the

circumstances, the officer has specific, articulable facts that, when combined with

rational inferences from those facts, would lead him to reasonably conclude that a

particular person is, has been, or soon will be engaged in criminal activity. Ford, 158
S.W.3d at 492. This standard disregards the detaining officer’s subjective intent and

looks solely to whether the officer has an objective basis for the detention. Id.

       To justify an investigatory detention, the detaining officer need not be

personally aware of every fact that objectively supports reasonable suspicion to detain.

Derichsweiler v. State, 348 S.W.3d 906, 914 (Tex. Crim. App.), cert. denied, 565 U.S. 840

(2011). Rather, we consider the cumulative information known to the cooperating

officers at the time of the detention in determining whether reasonable suspicion

existed. Id.

       In overruling McGee’s motion to suppress, the trial court implicitly found that

Officer Leonard had reasonable suspicion that McGee had engaged in criminal

activity and therefore lawfully detained him. See Garcia-Cantu, 253 S.W.3d at 241.

Officer Leonard’s testimony supports this finding.



                                            8
         Officer Leonard explained that before he detained McGee, Officer Bailey had

learned that the burglary victim, through a security feature on the stolen iPad, had

pinpointed its location to the hospital. He further testified that before the detention,

the victim and a security officer had “pointed out the suspects,” including McGee,

who “had the described stolen [bag].” The victim had set off an alarm on the iPad,

and in response, the suspects “kept pulling out [the] electronic device.” When Officer

Leonard detained McGee as he was leaving the hospital, his female companion was

carrying the stolen bag.

         Under these facts, we conclude that Officer Leonard could have reasonably

suspected that McGee, alone or in concert with his companion,9 had engaged in

criminal activity by committing burglary of a vehicle, and Officer Leonard therefore

had authority to detain McGee for further investigation. See Ford, 158 S.W.3d at 492;

Carmouche, 10 S.W.3d at 328; see also Tex. Penal Code Ann. § 30.04(a) (West Supp.

2018).

         McGee appears to contend that for Officer Leonard to lawfully detain him for

burglary, Officer Leonard had to reasonably believe that the burglary involved

violence or a threat of violence. He cites no authority supporting that proposition,

and we have found none. Cf. Leos v. State, No. 08-04-00324-CR, 2006 WL 1132859, at

*2–3 (Tex. App.—El Paso Apr. 27, 2006, no pet.) (not designated for publication)

       See Tex. Penal Code Ann. § 7.01(a) (West 2011) (“A person is criminally
         9

responsible as a party to an offense if the offense is committed by his own conduct,
by the conduct of another for which he is criminally responsible, or by both.”).

                                           9
(holding that when the defendant left a store with a pair of pants without paying for

them, an officer had reasonable suspicion to detain the defendant to investigate theft).

      McGee also seems to argue that even if Officer Leonard’s detention of him was

justified, the detention became invalid when Officer Leonard handcuffed him. He

appears to assert that Officer Leonard could handcuff him only if Officer Leonard

was at that time reasonably concerned for his own safety or for the safety of others.

      A defendant’s assertion of grounds for suppression raised in an appellate court

must comport with his articulated grounds for suppression in the trial court, or else

the grounds are not preserved. See Tex. R. App. P. 33.1(a)(1); Swain v. State, 181
S.W.3d 359, 365 (Tex. Crim. App. 2005); see also Thornburg v. State, No. 02-14-00453-

CR, 2015 WL 4694094, at *8 (Tex. App.—Fort Worth Aug. 6, 2015, pet. ref’d) (mem.

op., not designated for publication) (“Because Thornburg’s motion to suppress and

his argument at the suppression hearing centered on whether there was consent to

search his apartment, he forfeited his complaint on appeal that the search was not

justified by other exceptions to the warrant requirement, such as the plain-view

doctrine and exigent circumstances.”); Jones v. State, No. 02-12-00360-CR, 2014 WL
3953788, at *2 (Tex. App.—Fort Worth Aug. 14, 2014, no pet.) (mem. op., not

designated for publication) (“Jones . . . forfeited his claim because his appellate

argument does not comport with the arguments he raised in his motion to

suppress.”). Global assertions of constitutional violations in a written motion to

suppress do not preserve tailored appellate arguments when those arguments are

                                          10
different than the specific complaints made in a suppression hearing. See Swain, 181
S.W.3d at 365; Reyes v. State, 361 S.W.3d 222, 231 (Tex. App.—Fort Worth 2012, pet.

ref’d).

          McGee’s written motion to suppress contained global assertions of

constitutional violations; nothing in the motion alerted the trial court to a complaint

that his detention was improper because Officer Leonard handcuffed him. At the

beginning of the suppression hearing, the State and McGee agreed that the purpose of

the suppression hearing was the “issue of the officer . . . going into Mr. McGee’s

pocket to obtain what, essentially, is the main evidence in this case, which would be

the drugs.” In McGee’s argument at the end of the hearing, his theory of suppression

focused on the initiation of the detention, not its scope:

          [T]he defendant’s position is that there was no . . . evidence in the record
          to show that Officer Leonard had any right to conduct a brief
          investigative detention of the defendant. There’s not any knowledge of
          him being involved in any kind of criminal activity in the past . . . .
          There’s not any evidence that was in the record at this point that showed
          that the defendant was involved in any criminal activity or [was] soon to
          be engaged in any criminal activity. As a result, the . . . frisk was invalid
          to begin with.

          We conclude that McGee did not apprise the trial court of his complaint that

Officer Leonard exceeded the scope of a permissible investigative detention by

handcuffing him. Because McGee’s argument in that respect does not comport with

his trial-court complaint, we overrule it. See Tex. R. App. P. 33.1(a); Swain, 181 S.W.3d

at 365; see also Smith v. State, 532 S.W.3d 839, 841 (Tex. App.—Amarillo 2017, no pet.)



                                               11
(“[T]he grounds [for suppression] urged below do not comport with those urged on

appeal, and that effectively waives the latter as basis for reversal.”).

       For all of these reasons, we overrule McGee’s first issue.

The seizure of the methamphetamine from McGee’s pocket

       In his second issue, McGee contends that the trial court should have granted

his motion to suppress because Officer Leonard seized the methamphetamine

through a warrantless search without probable cause. The State asserts that under

Terry, Officer Leonard’s investigatory detention based on reasonable suspicion

permitted him to frisk McGee for weapons and that because Officer Leonard knew

that McGee had a second knife, his search for that knife in McGee’s pocket, which

led to the discovery of the methamphetamine, was permissible.

       Once a police officer has lawfully detained a suspect based on reasonable

suspicion of criminal activity, the officer may conduct a limited search for weapons,

or a “protective frisk,” when a frisk is reasonably warranted for the officer’s safety or

for the safety of others. Elliot v. State, 548 S.W.3d 121, 126–27 (Tex. App.—Fort

Worth 2018, pet. ref’d). A frisk for weapons without a warrant is justified when

specific and articulable facts, taken together with rational inferences from those facts,

could reasonably lead to the conclusion that the suspect might possess a weapon. Id.

at 127. Such a protective frisk generally extends only to a suspect’s outer clothing, but

when the officer reasonably believes that a defendant has a weapon in his pocket, the

officer may reach into the pocket. Balentine v. State, 71 S.W.3d 763, 769–70 (Tex. Crim.

                                             12
Ohio App. 2002); see Elliot, 548 S.W.3d at 127–28 (holding that an officer’s reach into a

suspect’s pocket was permissible when the officer patted down the outside of the

pocket, felt a dense object with sharp angles, and was concerned that the object was a

weapon or contained a weapon).

      If during the course of a valid frisk the officer feels or sees an item that is

immediately apparent as contraband, the officer may seize the item. Minnesota v.

Dickerson, 508 U.S. 366, 375–76, 113 S. Ct. 2130, 2137 (1993); Griffin v. State, 215
S.W.3d 403, 410 (Tex. Crim. App. 2006); Wilson v. State, 132 S.W.3d 695, 700 (Tex.

App.—Amarillo 2004, pet. ref’d) (“[O]nce [a] basis exists that warrants a frisk for

weapons, the officer is not required by law to close his eyes to other contraband that

he may immediately recognize during the minimally intrusive search.”). This

“immediately apparent” standard does “not require actual knowledge by the officer of

incriminating evidence”; it is “not essential that the officer’s belief be correct or more

likely true than false.” Lopez v. State, 223 S.W.3d 408, 417 (Tex. App.—Amarillo 2006,

no pet.); see Jackson v. State, No. 01-89-00781-CR, 1990 WL 93146, at *2 (Tex. App.—

Houston [1st Dist.] July 5, 1990, no pet.) (not designated for publication) (stating that

“immediately apparent” does not equate to “nearly certain”).

      When Officer Leonard detained McGee, the hospital’s security guard told

Officer Leonard that McGee had a pocket knife clipped to his right pocket, and

Officer Leonard saw that knife and seized it. McGee does not appear to complain

about that seizure. According to Officer Leonard’s testimony, McGee then told him

                                           13
that he had another knife in a pocket, 10 and when Officer Leonard reached into

McGee’s left pocket for the purpose of retrieving the second knife,11 he felt and saw

the baggie containing methamphetamine. We conclude that based on Officer


      10
        McGee asks us to disbelieve this part of Officer Leonard’s testimony. He
reasons that his telling Officer Leonard that he had a second knife and then turning
away from Officer Leonard when he reached for it “defies common sense.” We
decline to second-guess the trial court’s implicit finding that Officer Leonard’s
testimony was credible. See Wiede, 214 S.W.3d at 24–25.

       The following exchange occurred during the suppression hearing:
      11



             [THE STATE:] I just want to make sure your testimony is clear.
      You [went] into his left pocket to try to retrieve the [second] knife; is
      that correct?

             A. Yes.

             Q. And in the course of that is when you find this baggie?

             A. Yes.

             Q. And you eventually find a knife?

             A. Yes.

             ....

             . . . After checking the outside of his pocket and not identifying --
      quickly identifying what would be a pocket knife because he had
      something else in his pocket, I went to go put my hand in his pocket,
      and in doing so, I was able to see the baggie after I already told him that
      I was going to retrieve the knife he said he had.

             ....

            Q. . . . What was the purpose of going into the defendant's left
      pocket?

             A. To secure the knife that he stated he had.

                                          14
Leonard’s testimony that McGee told him he had a second knife inside his pocket,

Officer Leonard reasonably reached into the pocket to seize the knife. See Balentine, 71
S.W.3d at 769–70; Elliot, 548 S.W.3d at 127–28.

      McGee argues, however, that Officer Leonard violated his constitutional rights

by removing the baggie that he felt and saw upon placing his hand in McGee’s pocket.

He argues, “[I]n neither his suppression hearing [testimony] nor trial testimony did

Officer Leonard claim that he observed the contents of the baggie prior to removing

it from [McGee’s] pocket. . . . [T]here was no reason to seize the plastic bag from [his]

pocket.” McGee contends, “Having gone into [McGee’s] pocket for the purpose of

retrieving a pocket knife, [Officer Leonard] exceeded constitutional authority by

removing a baggie and its then unknown contents from [McGee’s] pocket.”

      Officer Leonard testified that when he saw the baggie, he knew from his

experience (including making “about 100” narcotics arrests) and training that it likely

contained illegal drugs. He further testified that he felt what was immediately apparent

to him to be illegal narcotics. The trial court implicitly found this testimony credible

by denying McGee’s motion to suppress. Accordingly, deferring to the trial court’s

implicit finding—see Amador, 221 S.W.3d at 673—we hold that Officer Leonard’s

immediate recognition of a baggie containing illegal narcotics during his frisk for the

second knife within McGee’s pocket authorized his seizure of the baggie. See Griffin,
215 S.W.3d at 410; Johnson v. State, No. 11-15-00053-CR, 2017 WL 1276364, at *3



                                           15
(Tex. App.—Eastland Mar. 31, 2017, no pet.) (mem. op., not designated for

publication).

      For all of these reasons, we overrule McGee’s second issue.

                                    Conclusion

      Having overruled both of McGee’s issues, we affirm the trial court’s judgment.


                                                    /s/ Wade Birdwell

                                                    Wade Birdwell
                                                    Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: January 10, 2019




                                         16